DETAILED ACTION
	Claims 5, 7-9 and 16-22 are present.  Claims 7-9 and 16 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 5, 17-22 and 27) and species of “subject suffering from or at risk of suffering from a disease accompanied by a local or systemic zinc deficiency” in the reply filed on 06/21/2022 is acknowledged.  The traversal is on the ground(s) that “all of the claims of Group II depend directly or indirectly from Group I. Thus, all of the claims require at least the elements of the claims of Group I. Accordingly, there is no additional burden to search the elements of Group I plus the additional elements of Group II. Furthermore, the specification explains in [0039] that hypophosphatasia, kidney diseases, and inflammatory diseases are diseases "affecting organs which are targeted by a protein according to the invention and/or are accompanied by (relative) zinc deficiency."  This is not found persuasive because the previous restriction and species election requirement were done based upon the claims as presented on 02/23/2021.  Previously pending claims 7-9 and 16 did not recite the term “zinc” and it is not proper to import limitations from the specification into the claims.  Claim 7 as presented on 02/23/2021, for example, encompasses any autoimmune diseases with or without any zinc deficiency.  Group II depends directly or indirectly from Group I only because independent claim 6 has been cancelled and Group II is no longer present in the claims. As such, previously withdrawn claims 7, 8, 9 and 16 now present species that are newly presented by amendment of those claims on 06/21/2022 to depend from claim 5 reciting a new limitation of all of these claims and species recited therein that recited diseases/conditions are accompanied by a local or systemic zinc deficiency, which is a combination of features not presented in the claim set dated 02/23/2021.  It is noted that any species is necessarily generic to and includes all of the features of a more generic genus, which does not prevent such species from being independent and distinct.  Here, as stated in the species election requirement, each presented species has different etiologies as to be independent and distinct.  Further, the art of record evidences a search burden where, for example, Kurko et al. (Genetics of rheumatoid arthritis, Clinic. Rev. Allerg. Immunol. 45 (2013): 170-170), discuss rheumatoid arthritis but does not discuss sepsis, inflammatory kidney disease, hypophosphatasia, etc.  
In view of the above, applicant elected a species directed towards a generic local or systemic zinc deficiency and did not previously present any further specific species at the time of mailing of the prior Office Action.  As such, claims 7, 8, 9 and 16 remain withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7, 8, 9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/21/2022


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 17-22 (all non-withdrawn claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing a symptom of a disease being infantile hypophosphatasia accompanied by a zinc deficiency by administering a phosphatase enzyme having at least 90% identity with SEQ ID NO: 1, does not reasonably provide enablement for the same administration treating any generic disease accompanied by local or systemic zinc deficiency.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  MPEP 2164.01.  “A conclusion of lack of enablement means that . . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.”  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified.  These factors include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.”  MPEP 2164.01.  Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
“According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement. This standard is applicable even when there is no evidence in the record of operability without undue experimentation beyond the disclosed embodiments.” See also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP 2164.04.  
Scope of claims
Independent claim 5 recites “method for treating a subject suffering from or at risk of suffering from a disease accompanied by a local or systemic zinc deficiency” “wherein said disease is selected from the group consisting of an inflammatory disease, a kidney disease or a hypophosphatasia” by administering to the subject a protein having phosphatase activity as recited in the claim or a polynucleotide comprising a nucleic acid sequence encoding such phosphatase.
“The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms.” MPEP 2111(III).
	The specification, pages 11-12, provides the following (in part) with regards to “zinc deficiency”: “With the term ‘zinc deficiency’ or ‘Zn2+ deficiency’ is meant that the amount of zinc (locally) available is insufficient to enable unhindered cellular and/or enzymatic activity. Zinc deficiency can be absolute or relative, wherein absolute zinc deficiency can be easily determined by referring to reference 
values in healthy individuals, known in the art. Relative zinc deficiency, for instance, can occur when zinc concentrations are still within the boundaries set by reference values in healthy individuals, but zinc concentrations needed are higher than normal, for instance during inflammation.”
	In view of the above, the following is noted about the broadest reasonable interpretation of the claim term “a disease accompanied by zinc deficiency.”  
The term “zinc deficiency” specifically encompasses zinc deficiency caused by malnutrition or alcohol abuse as stated on page 11 of the specification.  It is well understood in the art that zinc deficiency can be caused by insufficient diet and that zinc deficiency caused at least by malnutrition can be treated by zinc supplementation.  See Prasad (Clinical manifestations of zinc deficiency, Ann. Rev. Nutr. 5 (1985): 341-63) (“Growth retardation and hypogonadism are related to zinc deficiency in such cases, and zinc supplementation completely corrects these problems ( 1 6). Poor dietary habits of Turkish villagers appear to be the major etiologic factor responsible for these deficiencies.”). Prasad, page 344.  As such, a disease accompanied by zinc deficiency is not interpreted as limited to diseases that cause zinc deficiency or are caused by zinc deficiency since the specification indicates that zinc deficiency caused by malnutrition is encompassed and zinc deficiency includes “when zinc concentrations are still within the boundaries set by reference values in healthy individuals.”  Further, in reference to “but zinc concentrations needed are higher than normal,” it is not defined for what such zinc concentrations are needed or what those concentrations may be.  Similarly, “diseases accompanied by zinc deficiency is not interpreted as limited to diseases caused by zinc deficiency.  That is, the scope “a disease accompanied by zinc deficiency” includes (but is not limited to) all of those specific diseases stated on page 11 of the specification and those now recited in claims depending from claim 5 such as sepsis and rheumatoid arthritis.  Sepsis is necessarily caused by a bacterial infection by definition. Even if a low zinc level may contribute to the infection process, sepsis cannot be considered to be caused by low zinc levels wherein a bacterial infection is required for sepsis.   Rheumatoid arthritis is described as being caused by a “’Bermuda triangle of genetics, environment and autoimmunity is involved in the pathogenesis of rheumatoid arthritis.”  Kurko et al. (Genetics of rheumatoid arthritis, Clinic. Rev. Allerg. Immunol. 45 (2013): 170-170).  As such, rheumatoid arthritis cannot be considered to be caused by zinc deficiency apart from genetics and other causes.  Similarly, hypophosphatasia is a genetic condition and is not caused by zinc deficiency.  
As such, in view of the specification “a diseases accompanied by a local or systemic zinc deficiency,” even when limited to an inflammatory disease, a kidney disease or hypophosphatasia, cannot be considered to be limited to either of disease processes specifically caused by a zinc deficiency or a zinc deficiency specifically caused by “a disease accompanied by a local or systemic zinc deficiency.”  Rather, claim 5 is interpreted as reciting that a subject has or “is at risk of suffering” such inflammatory disease, a kidney disease or a hypophosphatasia and local or systemic zinc deficiency simultaneously wherein there is no cause or effect relationship between any zinc deficiency and inflammatory disease, a kidney disease or a hypophosphatasia wherein zinc deficiency includes “when zinc concentrations are still within the boundaries set by reference values in healthy individuals.”.  For example, every human subject is considered to be at risk of infection generally and particularly during times when communicable diseases are circulating in the community including infection by influenza virus or COVID-19.  As such, claim 5, for example, encompasses a healthy individual living in the northern hemisphere during the month of January with zinc concentration “within the boundaries set by reference values in healthy individuals” is within the scope of a subject to be treated as recited in claim 5 since 1) such a subject is “at risk of” suffering an “infection” including influenza and 2) has zinc “within the boundaries set by reference values in healthy individuals” wherein possibly a higher zinc concentration may assist in overcoming a viral infection.  
However, claim 5 further requires that the method of claim 5 accomplish “treating,” that is defined on page 14 of the specification as “administering a protein according to the invention to a subject with the intention to cure the subject of an (expected) illness or improve, reduce, or  remove the symptoms of an illness in the subject. Although the intention of  treatment is to cure said subject, it is not necessary that said subject is cured after one or multiple administration(s) of a protein according to the invention, as subjects.” As such, the method of claim 5 is not required to have any utility to effect or improve a subject in any capacity; however, claim 5 is nevertheless considered to expressly include embodiments wherein a cure or improvement of symptoms are specifically accomplished.  However, it is noted at a subject “at risk” of contracting an infection, as discussed, cannot be cured or have an improvement of symptoms since such subject does not have an infection or any other disease from an inflammatory disease, a kidney disease or a hypophosphatasia at the time of administration or any other time future time.
 It is noted that all of the specific disease stated in claims 7, 8, 9 and 16 are stated to be “treated” whether a subject has such condition or is only at an undefined “risk” of having such disease or condition at an unspecified time in the future wherein such risk may never come to fruition.  Further, it is noted that any individual suffering from any of the recited diseases or conditions is a subject “at risk of suffering from a disease accompanied by a local or systemic zinc efficiency,” since every individual is at risk of having malnutrition that brings about absolute zinc deficiency that may then come to coexist with an inflammatory disease, a kidney disease or a hypophosphatasia.  That is, there are no specific predispositions for zinc deficiency that can be brought about by malnutrition that may or may not happen in the future.
For the above reasons, a method for treating a subject suffering from a disease accompanied by zinc efficiency includes treatment of any subject having an inflammatory disease, a kidney disease or a hypophosphatasia, or has some undefined risk of the same, wherein such individual is necessarily at risk of zinc deficiency caused by wherein such inflammatory disease, kidney disease or hypophosphatasia  has no causative relationship with the zinc deficiency such as zinc deficiency caused by malnutrition. 

Specification does not provide guidance that recited protein having phosphatase activity has an effect for treating the full scope of diseases encompassed by claim 5
As discussed, a disease accompanied by a zinc deficiency as recited in claim 5 encompasses treatment of an individual having any  of the diseases recited in claims 7, 8, 9 and 16 (including inflammatory disease, kidney disease or hypophosphatasia) that presently or may in the future be accompanied by zinc deficiency as broadly defined on pages 11-12 of the specification.  
As an initial matter, it is noted that enzyme replacement therapy with an alkaline phosphatase (the specification describes the protein having recited SEQ ID NO: 1 as an alkaline phosphatase) has been reported to have a treatment or therapeutic effect on some conditions.  For example, the specification, page 20, describes the use of alkaline phosphatase to treat infantile hypophosphatasia as described in the prior art.  Peters et al. (Alkaline Phosphatase as a Treatment of Sepsis-Associated Acute Kidney Injury, J. Pharmacol. Experimental. Therapeutics 344 (2013): 2-7) (see IDS, NPL64) describes the use of alkaline phosphatase to treat sepsis-associated acute kidney injury.  However, Peters et al. do not describe use of alkaline phosphatase to treat sepsis generally.  
However, the prior art of record does not indicate that alkaline phosphatase is able to effectively treat inflammation and associated diseases generally.  For example, De Medina et al. (Induction of alkaline phosphatase in the inflamed intestine: a novel pharmacological target for inflammatory bowel disease,” Biochem. Pharmacol. 68 (2004): 2317-26), abstract, describe that the alkaline phosphatase inhibitor levamisole or a monoclonal antibody resulted in significant protection from colonic inflammation (i.e. inflammatory disease of the gastrointestinal tract).  “[T]he fact that both levamisole and the B4-78 antibody had a positive effect on colonic inflammation certainly suggests that AP is involved in the response and that it might constitute a relevant target for drug therapy.” De Medina et al., page 2324, right column.  As such, De Medina et al. teach that alkaline phosphatase activity contributes to colonic inflammation and suggests inhibition of such activity rather than the provision of additional alkaline phosphatase.  
Further, there is no evidence of record that alkaline phosphatase has any therapeutic defense for diseases such as asthma, inflammatory liver disease, atherosclerosis or chronic obstructive pulmonary disease expressly included under the scope of inflammatory diseases.  Regarding atherosclerosis in particular, the “presence of TNALP-enriched matrix vesicles (MVs) in human atherosclerotic lesions suggests an active role in the promotion of accompanying vascular calcifications.” Narisawa et al. (Novel Inhibitors of Alkaline Phosphatase Suppress Vascular Smooth Muscle Cell Calcification, J. Bone Min. Res. 22 (2007): 1700-10), page 1701, left column.  It is recognized that there are several isoforms of alkaline phosphatase (e.g. tissue non-specific (TNALP), placental, intestinal) that have varying physiological functions.  Regardless, Narisawa et al. evidence that there is no reason at the time of filing for the ordinarily skilled artisan would be able to predict that any alkaline phosphatase would promote the treatment of atherosclerosis when alkaline phosphatase is known to be associated with delirious calcification of atherosclerotic lesions in the absence of any experimental or other evidence in the specification.
Example 5 of the specification discusses the use of alkaline phosphatase to treat a mouse model of infantile hypophosphatasia wherein the mouse model has a knockout of the mouse TNALP gene (Akp2).  However, it is noted that infantile hypophosphatasia is a genetic condition and is not an inflammation disease.
Example 6 of the specification discusses the use of alkaline phosphatase to treat a pig kidney model of ischemia reperfusion wherein the kidneys of such pig model are deliberately damaged by a surgical procedure.  Specification, page 64. 
Regarding breadth of Wands factors (A), (B), and (C), alkaline phosphatase is described to be a useful treatment for a limited number of diseases including hypophosphatasia and sepsis-associated acute kidney injury.  Among specific diseases directly recited in claims 7, 8, 9 and 16 as to be expressly within the scope of claim 5, there is no evidence in the prior art that alkaline phosphatase can treat several of these diseases including atherosclerosis, asthma and liver inflammation regardless of the presence of any accompanying zinc deficiency.  More generally, there is no evidence of record that alkaline phosphatase can treat any disease outside of certain forms of hypophosphatasia and acute kidney injuries. Regarding the level of skill in the art (D) and level of predictability in the art (E), every disease, including inflammatory-related diseases, have differing etiologies such that a treatment that is effective for one disease cannot be assumed to be effective for a second diseases even if those diseases share some characteristics.  Alkaline phosphatase is proposed to be a useful treatment for infantile hypophosphatasia since infantile hypophosphatasia is caused by a defect in a gene encoding alkaline phosphatase.  Alkaline phosphatase is proposed to treat sepsis-associated acute kidney injury since alkaline phosphatase activity has an activity to dephosphorylate endotoxins that are inflammatory compounds produced by bacterial infection.  See Peters et al., Fig. 1.  However, the ability of alkaline phosphatase to treat conditions that have different etiologies from those diseases that alkaline phosphatase has been demonstrated to treat is unpredictable to an ordinarily skilled artisan at the time of filing.  For example, based upon the evidence of record, at least asthma and atherosclerosis are not caused by a defect in a gene encoding alkaline phosphatase or bacteria as significant contributing causes such that it is unpredictable whether treatment with alkaline phosphatase will have any effect of such diseases.  Regarding Wands factors (F), (G) and (H), as discussed the specification provides no indication regarding how to treat any disease outside of hypophosphatasia and sepsis associated with kidney injury.  Since other diseases as encompassed by claim 5 (as directly recited in claims 7, 8, 9 and 16) have significantly different etiologies than hypophosphatasia and sepsis associated with kidney injury, the specification does not provide any meaningful direction to treat the full range of diseases accompanied by zinc deficiency encompassed by the scope of claim 5 (as discussed above).  At the time of filing the quantity of experimentation to identify a commensurate scope of all diseases accompanied by zinc deficiency treatable by alkaline phosphatase and dosing regimens of alkaline phosphatase that would be an effective treatment is undue since the scope of such diseases is extremely broad that requires a corresponding large amount of experimentation.  Further, it is noted that initial experimentation in human subjects is generally not possible such that appropriate animal models for any disease to be tested must further be obtained for which the specification provides no guidance outside of hypophosphatasia and sepsis-associated acute kidney injury.  
For these reasons all of the Wands factors weigh towards non-enablement of the claimed method claim 5 and claims depending therefrom. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5 and 17-22 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,926,544 in view of Velders et al. (U.S. 2010/0143323 A1) (see IDS). 
Patented claim 1 recites an isolated protein having phosphatase activity comprising SEQ ID NO: 1 that is identical to recited SEQ ID NO: 1 of the current claims, and patented claim 4 recites a protein consisting of SEQ ID NO: 1.
Velders et al. teach an alkaline phosphatase having SEQ ID NO: 5 of Velders et al. that is identical to recited SEQ ID NO: 1 except for amino acid substitutions at three positions.  See Velders et al., Fig. 1 (Secretable ALPI with Crown-Domain of PLAP (chimera)).  “In yet another embodiment, the invention provides the use of a (genetically) modified phosphatase as described herein in the preparation of a medicament for the treatment of sepsis, inflammatory bowel disease or other inflammatory disease, and/or renal failure.” Velders et al., para. [0083].  “Furthermore, (sub)chronic inflammatory reactions, such as sepsis, Crohn's disease, rheumatoid arthritis and the like, have been described to be accompanied with (serum) zinc deficiencies. A phosphatase according to the invention, wherein said phosphatase does not lose its enzymatic activity when provided in a zinc deficient environment, is especially suitable for treating said inflammatory diseases.” Velders et al., para. [0090]. “In one embodiment therefore, the invention provides for the use of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP for the dephosphorylation of a substrate, preferably an adenosine phosphate, in an environment comprising a Zn2+ concentration lower than 10 μM, preferably a Zn2+ concentration lower than 1 μM, more preferably a Zn2+ concentration lower than 0.1 μM.” Velders et al., para. [0091].
“In yet another embodiment, the invention provides a method for treating a subject (preferably a human) to treat a disease which accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP to a subject in need thereof.” Velders et al., para. [0028].
As such, Velders et al. directly teaches the administration of an alkaline phosphatase being SEQ ID NO: 5 of Velders et al. having over 99% identity with recited SEQ ID NO: 1 (also SEQ ID NO: 1 of the patented claims of U.S. Patent No. 9,926,544) to a subject to treat a disease that is accompanied by Zn2+ deficiency, which includes at least systemic zinc deficiency based upon the concentration of Zn2+ set forth in Velders et al., para. [0091]. Due to the similarity between SEQ ID NO: 1 of the patented claims of U.S. Patent No. 9,926,544 and SEQ ID NO: 5 of Velders et al., an ordinarily skilled artisan would have been motivated to apply the phosphatase recited in the patented claims of U.S. Patent No. 9,926,544 to treat a disease which is accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising or consisting of SEQ ID NO: 1 of the patented claims to a subject in need thereof since Velders et al. teach that the same is an appropriate and beneficial use a phosphatase having crown domain of ALPP and a catalytic domain of ALPI as recited in claims 36-37 of Velders et al.

Claims 5 and 17-22 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,570,380 B2 in view of Velders et al. (U.S. 2010/0143323 A1) (see IDS). 
Patented claim 11 recites:
11. A composition comprising an isolated alkaline phosphatase obtained from a cell-based expression system, wherein the alkaline phosphatase comprises an amino acid sequence that is 100% identical to SEQ ID NO: 1, wherein the composition comprises less than 100 ppm of a host cell protein (HCP) and wherein the composition does not show visible particle formation during stability testing at 2-8° C. for 2 months.
SEQ ID NO: 1 recited in patented claim 11 is identical to SEQ ID NO: 1 as recited in the pending claims.
Velders et al. teach an alkaline phosphatase having SEQ ID NO: 5 of Velders et al. that is identical to recited SEQ ID NO: 1 except for amino acid substitutions at three positions.  See Velders et al., Fig. 1 (Secretable ALPI with Crown-Domain of PLAP (chimera)).  “In yet another embodiment, the invention provides the use of a (genetically) modified phosphatase as described herein in the preparation of a medicament for the treatment of sepsis, inflammatory bowel disease or other inflammatory disease, and/or renal failure.” Velders et al., para. [0083].  “Furthermore, (sub)chronic inflammatory reactions, such as sepsis, Crohn's disease, rheumatoid arthritis and the like, have been described to be accompanied with (serum) zinc deficiencies. A phosphatase according to the invention, wherein said phosphatase does not lose its enzymatic activity when provided in a zinc deficient environment, is especially suitable for treating said inflammatory diseases.” Velders et al., para. [0090]. “In one embodiment therefore, the invention provides for the use of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP for the dephosphorylation of a substrate, preferably an adenosine phosphate, in an environment comprising a Zn2+ concentration lower than 10 μM, preferably a Zn2+ concentration lower than 1 μM, more preferably a Zn2+ concentration lower than 0.1 μM.” Velders et al., para. [0091].
“In yet another embodiment, the invention provides a method for treating a subject (preferably a human) to treat a disease which accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP to a subject in need thereof.” Velders et al., para. [0028].
As such, Velders et al. directly teaches the administration of an alkaline phosphatase being SEQ ID NO: 5 of Velders et al. having over 99% identity with recited SEQ ID NO: 1 (also SEQ ID NO: 1 of the patented claims of U.S. Patent No. 10,570,380) to a subject to treat a disease that is accompanied by Zn2+ deficiency, which includes at least systemic zinc deficiency based upon the concentration of Zn2+ set forth in Velders et al., para. [0091]. Due to the similarity between SEQ ID NO: 1 of the patented claims of U.S. Patent No. 10,570,380 and SEQ ID NO: 5 of Velders et al., an ordinarily skilled artisan would have been motivated to apply the phosphatase within the composition recited in the patented claims of U.S. Patent No. 10,570,380 (particularly patented claim 11) to treat a disease which is accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising or consisting of SEQ ID NO: 1 of the patented claims to a subject in need thereof since Velders et al. teach that the same is an appropriate and beneficial use a phosphatase having crown domain of ALPP and a catalytic domain of ALPI as recited in claims 36-37 of Velders et al.

Claims 5 and 17-22 (all non-withdrawn claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, 20-28 and 34-38 of copending Application No. 16/560,608 in view of Velders et al. (U.S. 2010/0143323 A1) (see IDS).
Copending claim 16 recites:

    PNG
    media_image1.png
    204
    733
    media_image1.png
    Greyscale

Copending claim 27 depending from copending claim 16 recites that the alkaline phosphatase comprises 100% identity to SEQ ID NO: 1 that is identical to SEQ ID NO: 1 as recited in the instant claims.
Velders et al. teach an alkaline phosphatase having SEQ ID NO: 5 of Velders et al. that is identical to recited SEQ ID NO: 1 except for amino acid substitutions at three positions.  See Velders et al., Fig. 1 (Secretable ALPI with Crown-Domain of PLAP (chimera)).  “In yet another embodiment, the invention provides the use of a (genetically) modified phosphatase as described herein in the preparation of a medicament for the treatment of sepsis, inflammatory bowel disease or other inflammatory disease, and/or renal failure.” Velders et al., para. [0083].  “Furthermore, (sub)chronic inflammatory reactions, such as sepsis, Crohn's disease, rheumatoid arthritis and the like, have been described to be accompanied with (serum) zinc deficiencies. A phosphatase according to the invention, wherein said phosphatase does not lose its enzymatic activity when provided in a zinc deficient environment, is especially suitable for treating said inflammatory diseases.” Velders et al., para. [0090]. “In one embodiment therefore, the invention provides for the use of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP for the dephosphorylation of a substrate, preferably an adenosine phosphate, in an environment comprising a Zn2+ concentration lower than 10 μM, preferably a Zn2+ concentration lower than 1 μM, more preferably a Zn2+ concentration lower than 0.1 μM.” Velders et al., para. [0091].
“In yet another embodiment, the invention provides a method for treating a subject (preferably a human) to treat a disease which accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP to a subject in need thereof.” Velders et al., para. [0028].
As such, Velders et al. directly teaches the administration of an alkaline phosphatase being SEQ ID NO: 5 of Velders et al. having over 99% identity with recited SEQ ID NO: 1 (also SEQ ID NO: 1 of the pending claims) to a subject to treat a disease that is accompanied by Zn2+ deficiency, which includes at least systemic zinc deficiency based upon the concentration of Zn2+ set forth in Velders et al., para. [0091]. Due to the similarity between SEQ ID NO: 1 of the copending claims and SEQ ID NO: 5 of Velders et al., an ordinarily skilled artisan would have been motivated to apply the phosphatase as recited in the copending claims including a phosphatase having SEQ ID NO: 1 to treat a disease which is accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising or consisting of SEQ ID NO: 1 of the copending claims to a subject in need thereof since 1) the copending claims 16 and 27 recite an active step of administering a phosphatase having SEQ ID NO: 1 to a subject/individual having a disease that can be improved or treated with such phosphatase, and 2) Velders et al. explicitly teach or suggest that such disease treatable with alkaline phosphatase include diseases accompanied by at least systemic zinc deficiency.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to modify embodiments of copending claims 16 and 27 to include a subject having a disease that is specifically a disease accompanied by at least systemic zinc deficiency since Velders et al. explicitly teach, suggest and motivate that a disease accompanied by at least systemic zinc deficiency is a species or subgenus of diseases treatable by alkaline phosphatase as recited in the copending claims.
This is a provisional nonstatutory double patenting rejection.

Response to arguments
Applicant argues:
Examples 1 and 2 show that the activity of the alkaline phosphatase of the present disclosure is considerably more stable in lower Zinc concentrations in vitro. Specification as filed, [0124]- 
 
[0142]. Example 5 shows enhanced long-term survival for a mouse model of infantile hypophosphatasia after treatment with the alkaline phosphatase of the present invention. Specification as filed, [0215]-[0222]. Example 6 shows attenuation of procedure-related elevations in creatinine (a marker of reduced kidney function) after administration of the alkaline phosphatase of the present invention in a pig kidney model. Specification as filed, [0223]-[0245]. Example 8 shows increased survival and body weight after administration of the alkaline phosphatase of the present invention in Alp1- - mice, which have been reported as phenocopying infantile hypophosphatasia. Specification as filed, [0262]-[0296]. Example 9 shows attenuated impairment of renal function after treatment with the alkaline phosphatase of the present invention in rats. Specification as filed, [0297]-[0324]. One of ordinary skill in the art would have understood that these working examples provide support for the making and using the claimed invention without undue experimentation.

One having ordinarily skill in the art at the time of filing, in view of the disclosure, would not recognize that any alkaline phosphatase has a therapeutic effect due to stability at lower zinc concentration.  Rather, any therapeutic effect is a result the phosphatase activity possessed by such alkaline phosphatase.  For, example, alkaline phosphatase has been described as having a therapeutic effect by activity to dephosphorylate endotoxins or to replace phosphatase activity missing in hypophosphatasia.  Alkaline phosphatase does not have a therapeutic effect by merely being present in a low zinc environments (which is not required by the claims as reviewed above) and has no described ability to reverse a zinc deficiency (by, for example, causing Zn to become present through an undescribed mechanism).

Applicant argues:
The Examiner points to De Medina et al., (Biochem. Pharmacol. 68:2317-2326 (2004)), which allegedly teaches "that alkaline phosphatase activity contributes to colonic inflammation and suggests inhibition of such activity rather than the provision of additional alkaline phosphatase." Office Action at p. 12. Applicant disagrees with the basis of the Examiner's argument as it relates to the current rejection. 
Levamisole is a specific inhibitor that does not inhibit intestinal alkaline phosphatase. Instead, Levamisole reduces the activity of tissue non-specific alkaline phosphatase (also known as bone-liver-kidney AP or TNALP). One of ordinary skill in the art at the time of filing would have appreciated that each isoform of alkaline phosphatase has unique substrates, and that inhibiting a particular isoform does not necessarily mean that the same effect occurs when inhibiting another isoform. The same holds true for the specific antibody that targets a non-specific alkaline phosphatase and not intestinal alkaline phosphatase. Thus, the De Medina article should not be used to argue that a person would have assumed that all alkaline phosphatases contribute to inflammation, particularly in view of the disclosure in the application as filed.

Narisawa et al. shows that TNALP (Tissue Nonspecific Alkaline Phosphatase) induces or is at least found in atherosclerosis lesions. TNALP contributes to bone formation and thus could be involved in vascular calcification (as TNALP's biological function is "calcification"). In contrast, intestinal alkaline phosphatase does not contribute to calcification. This was known at the time of filing and one of ordinary skill in the art would not have had a reason to assume that intestinal 
Atty. Dkt. No. 3151.0100003- 12 - Willem RAABENReply to Office Action of January 20, 2022 Application No. 17/072,893alkaline phosphatase would have the same calcification effect as TNALP. Thus, Narisawa should not be used to suggest a lack of enablement of the current claims, particularly in view of the disclosure in the application as filed. In particular, the specification as filed provides ample guidance to a person of skill in the art to show that the claimed alkaline phosphatase could be successfully used for the claimed methods. 


De Medina et al. is not cited to show that “all alkaline phosphatases contribute to inflammation.”  Rather, De Medina et al. to show that there is at least not a general understood concept in the prior art for phosphatase activity, including alkaline phosphatase activity, to be known to positively affect or treat inflammatory bowel disease or inflammatory diseases in general such that, in the absence of additional evidence, there is no way for an ordinarily skilled artisan at the time of filing to predictably use any phosphatase including the one claim to treat inflammatory bowel disease or inflammatory diseases.  This is particularly true in view of the specification describing working embodiments for treatment of conditions having no known etiological connection with inflammatory bowel disease (i.e. an inflammatory disease of the gastro-intestinal tract). 
Narisawa et al is similarly cited as a general piece of evidence that there is no understood connection between phosphatase activity and treatment of atherosclerosis such that specific phosphatases cannot be presumed to have effectiveness for treatment of arthrosclerosis in the absence of any evidence supporting the same.  It is recognized that alkaline phosphatase and TNALP are different enzymes.  However, there is no guidance extant in the prior art of record or the specification that alkaline phosphate can treat diseases with etiologies different from those demonstrated in the prior art of the specification such as inflammatory bowel disease (an autoimmune disease) and atherosclerosis.  That is, in the absence of any guidance in the specifications or prior art regarding the use of alkaline phosphatase to treat inflammatory bowel disease or atherosclerosis, there is no amount of experimentation that would be expected to be successful.

	Applicant argues:
The claimed element "accompanied by zinc deficiency" in combination with the recited 
diseases. Thus, the claims set out the use of the claimed alkaline phosphatase under conditions with low zinc concentrations. As shown in the working examples, the claimed alkaline phosphatase is less dependent on zinc than wild-type alkaline phosphatases and is, therefore, particularly useful under these conditions. 
	
Furthermore, the specification explains in [0118] and FIGs. 15A-15D that the Alkaline Phosphatase of the claimed invention prevents lipopolysaccharide-induced deterioration of renal function in vivo. Therefore, one of ordinary skill in the art viewing the application as filed would contemplate the use alkaline phosphatase to treat inflammatory diseases such as those that are induced by lipopolysaccharides.

	The scope of the claims is not limited to treatment of “inflammatory diseases such as those that are induced by lipopolysaccharides.”  Autoimmune diseases are caused by the immune system and not by lipopolysaccharides.  Rheumatoid arthritis is described as being caused by a “Bermuda triangle of genetics, environment and autoimmunity is involved in the pathogenesis of rheumatoid arthritis.”  Kurko et al. (Genetics of rheumatoid arthritis, Clinic. Rev. Allerg. Immunol. 45 (2013): 170-170).  
	As discussed extensively above, the specification explicitly defines zinc deficiency as “zinc concentrations are still within the boundaries set by reference values in healthy individuals” and the recited diseases include those that are not in any way caused by low zinc concentrations wherein hypophosphatasia is caused by a genetic defect only.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652